Name: Commission Regulation (EC) No 679/1999 of 26 March 1999 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  distributive trades
 Date Published: nan

 Avis juridique important|31999R0679Commission Regulation (EC) No 679/1999 of 26 March 1999 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses Official Journal L 083 , 27/03/1999 P. 0046 - 0046COMMISSION REGULATION (EC) No 679/1999 of 26 March 1999 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private aid for Grana Padano, Parmigiano-Reggiano and Provolone cheesesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 9(3) and 28 thereof,Whereas Article 6(1) of Commission Regulation (EC) No 2659/94 (3), as last amended by Regulation (EC) No 671/97 (4), lays down the amounts of private storage aid for Grana Padano, Parmigiano-Reggiano and Provolone cheeses; whereas these amounts must be amended to take account of the trend in storage costs;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Article 6(1) of Regulation (EC) No 2659/94 is replaced by the following:'1. The amount of private storage aid for cheese shall be as follows:(a) EUR 100 per tonne for the fixed costs;(b) EUR 0,35 per tonne per day of storage under contract for the warehousing costs;(c) an amount for the financial costs in euro per tonne per day of storage under contract, as follows:- 0,64 in the case of Grana Padano,- 0,89 in the case of Parmigiano-Reggiano,- 0,52 in the case of Provolone.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to storage contracts concluded from the date of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 284, 1. 11. 1994, p. 26.(4) OJ L 101, 18. 4. 1997, p. 14.